People v Tunstall (2020 NY Slip Op 03735)





People v Tunstall


2020 NY Slip Op 03735


Decided on July 2, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 2, 2020

Manzanet-Daniels, J.P., Gische, Kern, Oing, González, JJ.


11749 307/13

[*1] The People of the State of New York, Respondent,
vDarryl Tunstall, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Katharine Skolnick of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Julia P. Cohen of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Juan M. Merchan, J.), rendered February 7, 2019, resentencing defendant to a term of 22 years to life, unanimously affirmed.
Upon a remand for resentencing, the court providently exercised its discretion in reimposing the original sentence (see People v Flowers, 28 NY3d 536 [2016]), and we perceive no basis for reducing the resentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 2, 2020
CLERK